916 So. 2d 35 (2005)
Robert E. BANKS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-3388.
District Court of Appeal of Florida, First District.
December 7, 2005.
Appellant, pro se.
Charlie Christ, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order of October 6, 2005, as well as the appellant's supplemental response filed in this Court on October 19, 2005, this appeal is hereby DISMISSED for lack of jurisdiction. See Brown v. Campion, 757 So. 2d 535 (Fla. 1st DCA 2000). Similar to an order denying indigency status, an interlocutory order granting indigency status and imposing a lien on a prisoner's trust account for payment of court costs and fees is not an immediately appealable order. This dismissal is without prejudice to the appellant's right to seek review of the order imposing a lien upon entry of an appealable order. Statton v. Crosby, 912 So. 2d 669 (Fla. 1st DCA 2005) (reviewing order denying petition for writ of mandamus and vacating order of indigency to the extent that it imposed a lien on appellant's inmate trust account); Baldwin v. Crosby, 905 So. 2d 250 (Fla. 1st DCA 2005).
DISMISSED.
ALLEN, VAN NORTWICK and POLSTON, JJ., concur.